Exhibit 10.5

 

FORM OF AMENDED AND RESTATED LOCK-UP AGREEMENT

 

April 12, 2013

 

BioSante Pharmaceuticals, Inc.

111 Barclay Boulevard

Lincolnshire, Illinois 60069

 

Ladies and Gentlemen:

 

This agreement amends and restates in its entirety the lock-up agreement, dated
October 3, 2012, between the undersigned and BioSante Pharmaceuticals, Inc., a
Delaware corporation (“BioSante”), entered into in connection with the Agreement
and Plan of Merger, dated the date thereof, by and between BioSante and ANIP
Acquisition Company (d/b/a ANI Pharmaceuticals, Inc.), a Delaware corporation
(“ANI”). Reference is made to the Amended and Restated Agreement and Plan of
Merger (the “Merger Agreement”), by and among BioSante, ANI Merger Sub, Inc., a
Delaware corporation and wholly owned subsidiary of BioSante (“Merger Sub”), and
ANI, dated as of the date hereof.  Pursuant to the Merger Agreement, BioSante
and ANI plan to effect a merger (the “Merger”) in which Merger Sub will be
merging with and into ANI, with ANI being the surviving corporation.  
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Merger Agreement.

 

To induce both parties to continue their efforts in connection with the Merger
contemplated by the Merger Agreement, the undersigned agrees that, without
BioSante’s prior written consent, the undersigned will not, for a period
commencing on the closing date of the Merger and ending 180 days after such date
(the “Lock-Up Period”), directly or indirectly, or publicly announce an
intention to (a) offer, sell, contract to sell, grant any option or contract to
purchase, purchase any option or contract to sell, or otherwise dispose of any
shares of BioSante’s common stock, par value $0.0001 per share, to be received
by the undersigned in the Merger (the “Common Stock”), (b) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (a) or (b) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The foregoing
restriction (i) shall not limit the right of the undersigned during the Lock-Up
Period to make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any securities convertible into,
exercisable for, or exchangeable for shares of Common Stock so long as there are
no sales of such shares of Common Stock during the Lock-Up Period and (ii) shall
include, without limitation, any securities issued to the undersigned in the
Merger in exchange for securities of ANI.

 

Any Common Stock acquired by the undersigned in the open market on or after the
closing of the Merger will not be subject to this agreement.  A transfer of
Common Stock to an immediate family member or a trust for the benefit of the
undersigned or an immediate family member (including by will or intestacy) or a
distribution to partners, members or shareholders of the

 

1

--------------------------------------------------------------------------------


 

undersigned may be made, provided that the transferee agrees in writing prior to
such transfer to be bound by the terms of this agreement as if it were a party
hereto. For purposes of this agreement, “immediate family” means any
relationship by blood, marriage or adoption, not more remote than first cousin
(including lineal descendants, stepchildren, father, mother, brother or sister
of the undersigned or the undersigned’s spouse).

 

The foregoing restriction shall not apply: (1) to bona fide gifts by the
undersigned, provided that (a) each resulting transferee of Common Stock
executes and delivers to BioSante an agreement certifying that such transferee
is bound by the terms of this agreement and has been in compliance with the
terms hereof since the date first above written as if it had been an original
party hereto and (b) to the extent any interest in Common Stock is retained by
the undersigned (or such spouse or family member), such Common Stock shall
remain subject to the restrictions contained in this agreement or (2) to sale,
transfer or other transaction in or relating to shares of Common Stock in
connection with any merger of BioSante with or into any other entity or tender
offer by BioSante or any other entity for the Common Stock, in each case which
transaction has been approved by at least a majority of BioSante’s Board of
Directors.

 

The undersigned agrees and consents to the entry of stop transfer instructions
with BioSante’s transfer agent and registrar relating to the transfer of the
undersigned’s shares of Common Stock except in compliance with the restrictions
described above and authorizes BioSante, during the Lock-Up Period, to cause
BioSante’s transfer agent to place a notation on book-entry notations
representing the Common Stock.

 

The undersigned represents and warrants that the undersigned has full power and
authority to enter into this agreement, and that, upon request, the undersigned
will execute any additional documents reasonably necessary to carry out the
transactions contemplated hereby.   Any obligations created by this agreement
shall be binding upon the heirs, devisees, personal representatives, successors
and assigns of the undersigned.

 

The undersigned agrees that in the event of any breach or threatened breach by
the undersigned of any covenant, obligation or other provision contained in this
agreement, then BioSante shall be entitled (in addition to any other remedy that
may be available to BioSante) to (a) a decree or order of specific performance
to enforce the observance and performance of such covenant, obligation or other
provision and (b) an injunction restraining such breach or threatened breach.

 

Any term or provision of this agreement that is invalid or unenforceable under
applicable law, such provision shall be excluded from this agreement and the
balance of this agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

 

The provisions of this agreement may not be amended or waived by the undersigned
party without the prior written consent of BioSante.

 

This agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to such State’s principles of conflict of
laws.  Delivery of a signed copy of this letter by facsimile transmission shall
be effective as delivery of the original hereof.

 

2

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------